UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 2,2010 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. OnAugust 2, 2010, Hewlett-Packard Company (“HP”) issued a press release entitled “HP Announces Settlement withU.S. Department of Justice.” The text of this press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. Exhibit Number Description Exhibit 99.1 Text of HP’s press release, dated August 2, 2010, entitled “HP Announces Settlement withU.S. Department of Justice” (furnished herewith). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEWLETT-PACKARD COMPANY DATE:August 2, 2010 By: /s/ Paul T. Porrini Name: Paul T. Porrini Title: Vice President, Deputy General Counsel and Assistant Secretary 3 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Text of HP’s press release, dated August 2, 2010, entitled “HP Announces Settlement withU.S. Department of Justice” (furnished herewith). 4
